Citation Nr: 0809156	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-03 558	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to a service-connected left 
foot disability.

2.  Entitlement to an initial compensable disability rating 
for the left foot disability.

3.  Entitlement to an initial compensable disability rating 
for venereal warts.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 2000 to 
April 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
The veteran subsequently relocated and jurisdiction of his 
claim was transferred to the RO in Boston, Massachusetts.  
That office forwarded his appeal to the Board.

As support for his claim, the veteran testified at a hearing 
before RO personnel in November 2007.

Regrettably, the Board must remand the low back and left foot 
disability claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  The Board, however, will go ahead and decide 
the claim for a higher initial rating for the venereal warts.


FINDING OF FACT

The veteran's venereal warts do not manifest themselves on at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, and do not require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during any 12-month post-service period.  
In addition, occasional outbreaks do not cause any residual 
scars that are tender, painful, unstable, or deep or exceed 
six inches in area or impact any function.  




CONCLUSION OF LAW

The criteria are not met for an initial higher 10 percent 
disability rating for venereal warts.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 
4.118, Diagnostic Code 7899-7806 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify for the veneral warts 
claim at issue was accomplished by way of VCAA letters from 
the RO to the veteran dated in December 2003, October 2006, 
and February 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his initial service 
connection and subsequent higher initial rating claims; (2) 
informing him of the information and evidence VA would 
obtain; (3) informing him of the information and evidence he 
was expected to provide; and (4) requesting that he submit 
any evidence in his possession pertaining to his claim.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, latter October 2006 and February 2008 letters 
from the RO further advised the veteran that a disability 
rating and an effective date is assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, certain VCAA notice was provided after the initial 
unfavorable April 2004 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA notice in 
February 2008, but did not go back and readjudicate the claim 
by way of a subsequent SSOC.  So in essence, based on the 
above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional pertinent evidence in response 
to the February 2008 VCAA notice letter.  Therefore, the 
absence of a subsequent SSOC after this notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is simply not warranted here.    

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his original service connection and higher initial rating 
claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

In addition, it is noted the claims at issue stem from an 
initial rating assignment.  In this regard, the Court has 
held that an appellant's filing of a notice of disagreement 
(NOD) regarding an initial disability rating and effective 
date, such as the case here, does not trigger additional 
section 5103(a) notice.  Indeed, the Court has determined 
that to hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In any event, here, the 
RO provided the veteran with Dingess notice in October 2006 
and February 2008 pertaining to disability rating and 
effective date elements.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), his relevant VA treatment 
records, and had him undergo a January 2004 VA examination.  
The veteran has submitted some additional relevant SMRs from 
a private facility.  He indicated at his hearing before RO 
personnel that he did not receive any post-service private or 
VA treatment for his venereal warts.  See November 2007 
hearing transcript at page 14.  There is no indication any 
additional relevant evidence pertaining to his venereal wart 
disorder claim remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  According to the policy in the schedule, when 
a disability is not specifically listed, the Diagnostic Code 
will be "built up," meaning that the first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27.  For example, 
Diagnostic Code 7899 is used to identify unlisted skin 
disabilities.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis

The veteran's venereal warts disability is currently 
evaluated as noncompensable (zero-percent disabling) by 
analogy under 38 C.F.R. § 4.118, Diagnostic Code 7899-7820, 
infections of the skin not listed elsewhere.  38 C.F.R. 
§ 4.27.  The veteran has appealed the original April 2004 
rating decision that granted a zero-percent rating.  This 
could result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award (April 11, 2004) when his disability has 
been more severe than at others.  Id. at 126. 

The Board believes that review of the regulations for 
evaluation of skin disorders reveals that a more appropriate 
evaluation by analogy would be under 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806, dermatitis and eczema.  38 C.F.R. 
§ 4.27.   Rating his disability under this diagnostic code as 
opposed to the RO's choice of Diagnostic Code 7820 permits a 
greater probability for a higher rating for the veteran.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated as zero-percent disabling.  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

There is insufficient evidence of the symptoms required for a 
higher disability rating.  38 C.F.R. § 4.7.  Specifically, VA 
treatment records from 2004 to 2005 and the findings of the 
January 2004 VA examiner do not reveal venereal warts that 
involve at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  In addition, the Board notes that 
potentially relevant diagnostic codes for scar disabilities 
provide initial compensable disability ratings.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  However, 
here, the evidence of record does not show the veteran's 
venereal warts cause any residual scars which are tender, 
painful, unstable, or deep or exceed six inches in area or 
impact any function.  In the absence of such symptomatology, 
the assignment of a compensable evaluation under Diagnostic 
Codes 7801-7805 is unwarranted.  

Notably, at the hearing, the veteran related that he has 
received no post-service medical treatment for his venereal 
warts, which were observed several times during service.  He 
admitted that he takes no medications to treat the disorder, 
and he misses no days from work.  When he does have 
outbreaks, he stated the disorder clears up itself without 
medical treatment.  See hearing transcript at pages 13-17.  
In addition, a VA examiner in January 2004 assessed no active 
warts, no scarring, and no abnormalities with his genitalia.  
Both the veteran's own statements and the medical evidence of 
record provide clear evidence against a higher rating for his 
venereal warts.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a higher compensable disability rating 
for the veteran's venereal warts disability.  
38 C.F.R. § 4.3.

Fenderson Consideration

The Board adds that it does not find that his service-
connected venereal warts disability on appeal should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  Since the effective date of his award, this 
disability has never been more severe than contemplated by 
its existing rating, so the Board cannot "stage" his 
rating.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the venereal warts disability markedly 
interferes with the veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for this disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See also 38 C.F.R. § 4.1 
(indicating disability ratings are based on the average 
impairment of earning capacity and that, generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).


ORDER

An initial compensable disability rating for venereal warts 
is denied.




REMAND

Before addressing the merits of the claim for service 
connection for a low back disorder on a direct and secondary 
basis and the claim for a higher rating for the left foot 
disability, the Board finds that additional development of 
the evidence is required.

First, concerning VCAA notice, the letters of record sent by 
the RO to the veteran failed to discuss secondary service 
connection for a low back disorder on the premise that it is 
proximately due to, the result of, or chronically aggravated 
by the service-connected left foot disorder.  38 C.F.R. 
§ 3.310 (2007).  Therefore, a remand is required to issue 
another VCAA letter that is compliant with 
38 C.F.R. § 3.159(b)(1) and all legal precedent.

Second, concerning his low back disorder claim at issue, at 
his hearing, the veteran indicated he has in his possession 
additional SMRs that may describe a secondary relationship 
between a current low back disorder and his service-connected 
left foot disability.  See hearing transcript at pages 8-9.  
However, these records, if they exist, have not been 
associated with the claims folder for consideration.  
Therefore, the VCAA notice letter discussed above should 
specifically ask that he submit copies of any additional SMRs 
showing this purported secondary relationship between his 
current low back disorder and his service-connected left foot 
disability.

Third, as to his left foot disability at issue, the veteran 
indicated he received treatment for this disability at the VA 
Medical Center (VAMC) in Boston, Massachusetts, from January 
2004 to the present.  Although some relevant records are in 
his claims file, it appears that not all VA treatment records 
from this facility have been obtained.  See hearing 
transcript at pages 6-7.  VA's duty to assist includes 
obtaining all records of his relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of additional treatment for the left foot would be 
relevant in determining the severity of his disability, the 
AMC should attempt to obtain these records and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  The 
veteran also has to be apprised of this.

Fourth, concerning his low back disorder claim, a VA 
examination and opinion are needed to determine if any 
current low back disorder is proximately due to, the result 
of, or chronically aggravated by the service-connected left 
foot disability, or is otherwise directly related to 
treatment for low back pain during his military service.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this vein, 
SMRs show one instance treatment for mechanical low back pain 
in April 2002.  Post-service, according to the reports of VA 
examiners dated in January 2004 and February 2005, the 
veteran reported occasional low back pain and stiffness.  A 
diagnosis by the February 2005 VA examiner was of "probable 
ostearthritis" of the lumbar spine, although VA X-rays of 
the lumbar spine taken in January 2004 revealed no 
abnormality.  At the hearing, the veteran stated his belief 
that his back pain is associated with his service-connected 
left foot disability.  

Based on the Court's recent decision in McLendon, and some 
lay evidence suggesting a connection between the veteran's 
credible complaints of low back pain and his already service-
connected left foot disability, it appears that a medical 
opinion is required in this case.  Therefore, a remand for a 
VA examination and opinion is warranted.   



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for a low back 
disorder on the premise it is 
proximately due to, the result of, or 
chronically aggravated by service-
connected left foot disorder.  
See 38 C.F.R. § 3.310 (2007).  In this 
letter, the RO should also ask the 
veteran submit any SMRs not currently 
in the claims file showing a secondary 
relationship between a current low back 
disorder and his service-connected left 
foot disability.  See hearing 
transcript at pages 8-9.  

2.	Obtain the records of any medical 
treatment for the veteran's left foot 
disability dated from January 2004 to the 
present from the VAMC in Boston, 
Massachusetts.  All attempts to obtain 
these records, and any response received, 
must be documented in the claims file.  
If no records are available, a response 
to that effect is required and should be 
documented in the file and the veteran 
appropriately notified.

3.	Then arrange for him to undergo the 
appropriate VA examination to 
determine the nature and etiology of 
any current low back disorder.  The 
veteran is hereby advised that 
failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences for his 
claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary, such as 
X-rays if needed.  And the claims 
file, including a complete copy of 
this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the records of any treatment in 
question.  Based on a physical 
examination and comprehensive review 
of the claims file, including any 
additional relevant SMRs submitted by 
the veteran, the examiner is asked to 
indicate if it is at least as likely 
as not (50 percent or more probable) 
that any current right low back 
disorder is proximately due to, or is 
permanently aggravated by, his 
service-connected left foot 
disability, or is otherwise directly 
related to treatment for low back 
pain during his military service?

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Then readjudicate the claims in light 
of any additional evidence received 
since the January 2008 SSOC.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


